POLLOCK, J.
Epitomized Opinion-
Beardsly sued Scott and others, alleging
Published Only in Ohio Law Abstract
that they sold him certain sheep and warranted that they were ewes and not bred. Defendants denied* * that they warranted the sheep. There was -a sharp conflict in the recollection of the witnesses for both parties as to this transaction. The jury returned a verdict for Scott et al. It was assigned as error that the verdict was against the weight of the evidence. In affirming the judgment the Court of Appeals held:
1. “These parties seem to he very reputable business men, yet there is a sharp conflict in the recollection of the facts, and the conflict is so sharp that it can hardly be reconciled with candid intention on the part of each to state the facts. The jury had the weight of evidence to determine and we cannot say that the verdict is against the manifest weight of the evidence-”